Citation Nr: 1041611	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board reopened 
the Veteran's claims on the basis that new and material evidence 
had been submitted and remanded the merits of those claims for 
further development in June 2010.  That development was 
completed, and the case has since been returned to the Board for 
appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter, and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's military service.

3.  The Veteran has not been shown to have tinnitus that is 
causally or etiologically related to his military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, 
nor may sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
June 2007 and September 2007 prior to the initial decision on the 
claims in October 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the June 2007 letter stated that the evidence must 
show that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service. Additionally, the April 
2009 statement of the case (SOC) and the October 2009, march 
2010, and August 2010 supplemental statements of the case (SSOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence that 
was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the June 2007 and September 2007 letters indicated 
that reasonable efforts would be made to help him obtain evidence 
necessary to support his claims, including that VA would request 
any pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also informed 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the June 
2007 and September 2007 letters notified the Veteran that he must 
provide enough information about his records so that they could 
be requested from the agency or person that has them.  The June 
2007 letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there were 
any private medical records that he would like VA to obtain on 
his behalf.  In addition, the June 2007 and September 2007 
letters informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
June 2007 letter informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there had been changes 
in the veteran's condition.  The letter also explained how 
disability ratings and effective dates were determined. Moreover, 
the Board concludes below that service connection for bilateral 
hearing loss and tinnitus is not warranted.  Thus, any questions 
as to the disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the Veteran has been satisfied in 
this case.  All identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  He has not identified any outstanding 
records that are relevant to his current claims and that can be 
obtained.

The Board does acknowledge that the Veteran's complete service 
treatment records are not available.  In accordance with the law 
and regulations, however, the RO continued its efforts to obtain 
all relevant medical records until it was reasonably certain that 
such records did not exist or that further efforts to obtain 
those records would be futile.  In this regard, the Board notes 
that the Veteran's August 1955 discharge examination report has 
been obtained and associated with the claims file.  The RO did 
request the Veteran's service treatment records in May 2008.  
However, a response indicated that a record could not be 
identified for the Veteran.  It was noted that if the records 
were at the National Personnel Records Center (NPRC) on July 12, 
1973, they would have been destroyed by a fire there.  The 
response also indicated that an additional request could be made 
if the Veteran was treated and information was furnished in order 
to conduct a search for sick and morning reports.  

The Veteran was sent a letter in May 2008 in which he was 
notified that there was a fire and that his records may have been 
destroyed.  He was asked to complete and return NA Form 13055 so 
that a thorough request could be made for military medical 
records in support of his claim.  It was noted that the date(s) 
of treatment should be as specific as possible, preferably at 
least the month and year.  The Veteran was also asked to submit 
any military medical records that he had in his possession.  

The Veteran did complete and return NA Form 13055, but he 
indicated that 1962 was the earliest treatment date, which would 
have been approximately 7 years after his period after service.  
He did not identify any treatment in service

Another letter was sent to the Veteran in June 2008, which 
reiterated the contents of the May 2008 letter.  However, the 
letter also indicated that VA had received his NA Form 13055, but 
that the form was to reconstruct his military service.  
Therefore, he was asked to complete and return another form.

The Veteran did complete and return another NA Form 13055.  
However, the earliest treatment date listed was June 1992, which 
would have been approximately 37 years after his discharge from 
service.  

Nevertheless, in July 2008, the RO made another request for the 
Veteran's service treatment records as well as Surgeon General 
Office (SGO) records, sick and morning reports, and clinical 
records from a hospital.  However, a response indicated that a 
search had been conducted using the information furnished, but 
that no records were found.  It was specifically noted that 
morning reports could not be indexed based on the information 
provided.  

An additional letter was sent to the Veteran informing him that 
his complete service treatment records could not be obtained.  He 
was notified of the attempts made and that all efforts had been 
exhausted and that further efforts would be futile.  He was asked 
to provide any service treatment records or other relevant 
documents that he had in his possession and was advised of 
alternate documents that might substitute for his service 
treatment records.  

The Veteran did not submit any additional evidence, and the RO 
made a formal finding of the unavailability of his service 
treatment records in April 2009.   

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete treatment medical records.  The Veteran 
has not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  Thus, the Board 
finds compliance with the applicable development procedures, and 
there is no indication that there is additional available 
evidence to substantiate the Veteran's claims that has not been 
associated with the claims folder.

In addition, the Veteran was afforded a VA examination July 2007 
in connection with his claims for service connection, and a 
clarifying medical opinion was obtained in July 2010.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
discussed below, the Board finds that the July 2010 VA medical 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the available service treatment 
records as well as the private and VA medical records contained 
in the Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the statements of the appellant, 
and provides a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  In fact, the 
examiner specifically discussed other possible factors to which 
the Veteran's current disorders may be attributable and cited to 
medical literature.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met. 38 C.F.R. § 
3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC and 
SSOCs, which informed them of the laws and regulations relevant 
to the Veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).
The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss 
and tinnitus.  In that letter, the Director of the VA 
Compensation and Pension Service indicated that the two most 
common causes of sensorineural hearing loss are presbycusis (age-
related hearing loss) and noise-induced hearing loss (caused by 
chronic exposure to excessive noise).  It was also noted that the 
presence of a notch (of decreased hearing) that may be seen on 
audiograms generally at frequencies of 3000, 4000, or 6000 Hertz 
with a return toward normal at 8000 Hertz may be indicative of 
noise-induced hearing loss.  The letter further stated that 
"whispered voice tests are notoriously subjective, inaccurate, 
and insensitive to the types of hearing loss most commonly 
associated with noise exposure."  In addition, the Director of 
the VA Compensation and Pension Service observed that 
sensorineural hearing loss is the most common cause of tinnitus, 
but commented that the etiology of tinnitus often cannot be 
identified.  Other known causes were listed, including Meniere's 
disease, a head injury, hypertension, medications, and dental 
disorders.  It was further noted that delayed-onset tinnitus must 
also be considered. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  Because the Veteran's complete 
service treatment records are unavailable for review, the Board 
must base its decision on other available evidence.  The 
available service treatment records are negative for any 
complaints, treatment, or diagnosis of such disorders.  Rather, 
his August 1955 discharge examination found his ears and drums to 
be normal, and whispered voice testing revealed 15/15 hearing in 
both ears.  Moreover, the Veteran has not identified any 
treatment in service.  Indeed, in his original claim filed in 
February 1981, the Veteran stated that his hearing loss and 
tinnitus had only begun about 10 years earlier.  

The Board does acknowledge that the Veteran later stated in his 
April 2007 claim that he began experiencing hearing loss and 
tinnitus in service and that the disorders continued to worsen 
thereafter.  The Board also notes that a fellow serviceman 
submitted a letter dated in June 2007 in which he noted that the 
Veteran's hearing seemed normal when they entered boot camp in 
December 1951.  He stated that he later realized that the 
Veteran's hearing had been greatly affected after being around 
aircraft and witnessed his hearing become steadily worse.  

While lay persons are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
veteran can attest to factual matters of which he or had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the Board finds that the Veteran and fellow service 
man are competent to state that that the Veteran demonstrated 
symptoms of hearing loss and tinnitus in service.  However, this 
history is not supported by any credible evidence and is of 
limited probative value.  Such allegations are inconsistent with 
the contemporaneous record.  Specifically, there is no 
documentation showing that he had any complaints, treatment, or 
diagnosis of such disorders in service or for many years 
thereafter.  In fact, the Veteran did not report and was not 
found to have any hearing loss or tinnitus at the time of his 
December 1955 discharge examination.  As such, there is 
affirmative evidence actually showing that the Veteran did not 
experience any hearing loss or tinnitus as of 1955.  

The Veteran has not identified any treatment in service or 
immediately thereafter.  His earliest reported treatment was in 
1956 or 1957, which he noted in his April 2007 claim.  However, 
there is no documentation of such treatment.

Based on the foregoing, the assertion that the Veteran developed 
hearing loss and tinnitus in service is not supported by the 
contemporaneous evidence of record.  The Board finds the 
contemporaneous evidence to be more probative and credible than 
the Veteran's current assertions.  Contemporaneous evidence has 
greater probative value than history as reported by the Veteran. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Moreover, the Veteran specifically stated at the time of his 
original claim in February 1981 that he did not develop hearing 
loss or tinnitus until 10 years earlier, which would have been 15 
to 16 years after his period of service.  However, he later 
stated in his April 2007 claim that such disorders began during 
his military service.  Similarly, the Veteran stated in his April 
2007 claim that he first sought treatment in 1956 or 1957, yet he 
later indicated in a NA Form 13055 that his first treatment was 
in 1962.  As such, the Veteran's own statements are inconsistent.  
Therefore, the Board finds that the reported history regarding 
the onset of the Veteran's disorders is not credible.

The Board does note that the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service (as opposed to intercurrent causes). See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his bilateral hearing loss and tinnitus 
resulted.  The Veteran is considered competent to relate a 
history of noise exposure during service. See 38 C.F.R. § 
3.159(a)(2).  

In addition, the July 2007 VA examination report shows that the 
Veteran has current bilateral hearing loss by VA standards as 
well as tinnitus. See 38 C.F.R. § 3.385.

Nevertheless, the Board finds that the medical evidence of record 
does not link the Veteran's current bilateral hearing loss and 
tinnitus to service.  In this regard, he was afforded a VA 
examination in July 2007 in connection with his claims for 
service connection.  The examiner reviewed the claims file and 
performed a physical examination after which she opined that the 
Veteran's bilateral hearing loss and tinnitus are less likely as 
not caused by or the result of noise exposure in service.  In so 
doing, she noted that there were no complaints of hearing loss or 
tinnitus at the time of the Veteran's August 1955 separation 
examination.  She did observe that whispered voice tests are 
subjective and insensitive to high frequency hearing loss, but 
noted that the Veteran had reported an onset of the disorders 10 
years prior to his 1981 claim, which would have been 16 to 19 
years after his period of service.  The examiner also noted that 
the Veteran's military occupation was not normally associated 
with noise exposure, but acknowledged his report that he had 
worked near the flight line.  Nevertheless, she stated that that 
her opinion was based on the lack of evidence of hearing loss or 
tinnitus during or immediately following the Veteran's military 
service.

The Veteran and his representative have disputed the rationale of 
the July 2007 VA examiner's opinion.  In particular, the Veteran 
has contended that he had noise exposure in service while working 
near the flight line.  He has also asserted that his tinnitus 
began shortly after service even though he did not seek treatment 
at that time and was subsequently prescribed hearing aids in the 
1960s.

In June 2010, the Board noted that it would have been helpful had 
the examiner brought her expertise to bare in this manner 
regarding medically known or theoretical causes of sensorineural 
hearing loss and tinnitus or described how hearing loss and 
tinnitus which results from noise exposure or acoustic trauma 
generally present or develop in most cases, as distinguished from 
how hearing loss and tinnitus develop from other causes, in 
determining the likelihood that current hearing loss and tinnitus 
were caused by noise exposure or acoustic trauma in service as 
opposed to some other cause.  Consequently, the Board remanded 
the case to obtain a clarifying medical opinion.

The July 2007 VA examiner reviewed the claims filed again in July 
2010 and observed that there were no complaints of hearing loss 
or tinnitus reported at the time of the Veteran's discharge 
examination in August 1955.  She indicated that his hearing was 
recorded as normal at that time using whispered voice tests, but 
noted that such tests are insufficient to determine whether there 
was high frequency hearing loss present at discharge.  However, 
she also stated that it is more likely than not that that a 
whispered voice test would have detected a significant hearing 
loss, such as the one currently demonstrated by the Veteran.  

The July 2010 VA examiner commented that the current claim is 
difficult to assess due to the lack of hearing tests documenting 
a chronology of the Veteran's hearing loss.  His initial 
disability claim was filed in 1981, which was 26 years after his 
discharge.  At that time, he reported that his hearing loss and 
tinnitus had begun 10 years earlier.  The examiner also noted 
that the Veteran private treatment had occurred 15 to 16 years 
after his discharge from service and that the first solid 
evidence of hearing loss available for review was dated in 
December 2003.  

The July 2010 VA examiner indicated that there are multiple 
causes for sensorineural hearing loss and that the exact etiology 
cannot be determined in many cases.  In particular, she stated 
that such hearing loss can be caused by aging vascular disease, 
viral disease, autoimmune disease, noise exposure, medications, 
genetics, or any combination of these or other factors.  The 
examiner noted that the Veteran is 77 years old and has been 
diagnosed with a history of coronary artery disease, and 
commented that it is possible that aging and vascular changes are 
the cause of his current hearing loss.

In addition, the July 2010 VA examiner cited to medical 
literature and explained that auditory damage from acoustic 
trauma occurs instantly.  She noted that the late progression of 
hearing loss does not exist due to acoustic trauma unless the 
affected ear is exposed to additional damage that is unrelated to 
the initial trauma.  As such, she stated that the Veteran's claim 
that his current hearing loss began in the military due to noise 
exposure and continued to worsen to the present degree is not 
supported by medical research.  

The July 2010 VA examiner further noted that the Veteran's 
military occupation was a supply clerk, which does not presume 
noise exposure.  She did acknowledge his reports that he worked 
in the supply depot that was located approximately 500 yards from 
the runway and that he was exposed to aircraft noise.  However, 
she commented that 500 yards is a substantial distance from the 
runway and opined that it would not be within a range that would 
damage hearing.  Similarly, she observed the Veteran's report 
that he later worked in aircraft hangar located on the flight 
line and was exposed to aircraft constantly taking off and 
landing.  However, the examiner noted that there was no direct or 
indirect evidence of military noise exposure.

Based on the foregoing, the July 2010 VA examiner stated that a 
reasonable nexus between the Veteran's current hearing loss and 
his military service cannot be established.  Thus, she opined 
that his current hearing loss and tinnitus are less likely as not 
caused by or the result of military noise exposure.  

There is no medical evidence showing otherwise.  Therefore, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for bilateral hearing loss and tinnitus is not warranted.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


